Order entered February 5, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01145-CV

              YYP GROUP, LTD. AND GEORGE KIMELDORF, Appellants

                                               V.

                             AARON C. MCKNIGHT, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-02682-B
                                           ORDER
       We REINSTATE this appeal.

       On January 31, 2020, we abated this accelerated appeal and ordered the trial court to

conduct a hearing to determine why the reporter’s record had not been filed. We further ordered

the court reporter, LaToya Young-Martinez, to not sit until the record had been filed. The record

has now been filed. Accordingly, we VACATE our January 31st order. As the clerk’s record

has been filed, we ORDER appellants to file their opening brief no later than February 25, 2020.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of Dallas County Court at Law No. 2; Dallas County Clerk John

F. Warren; Robin Washington, Official Court Reporter for County Court at Law No. 2; Ms.

Young-Martinez; the Dallas County Auditor; and, the parties.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE